DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing grooves and sealing ring as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Gas intake means in claims 14-19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 14,  and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshimizu et al (US 2008/0236749).
Regarding claim 1. A radio frequency electrode assembly for a plasma processing apparatus, comprising: a base (susceptor 12) in which a first fluid passage 48, 50 is provided, the first fluid passage being 5configured for connecting to a first fluid source (coolant reservoir 46) ; an electrostatic chuck 38 disposed on the base, the electrostatic chuck having a first supporting face for supporting a substrate; a focus ring 36 disposed peripheral to the electrostatic chuck; and a heat conducting ring disposed around the base, the heat conducting ring being 10disposed below the focus ring, the heat conducting ring 42 enclosing at least part of the base, a second fluid 
Regarding claim 2. The radio frequency electrode assembly according to claim 1, wherein a gap is 15provided between the heat conducting ring 42 and the base 12.

Regarding claim 7. The radio frequency electrode assembly according to claim 1, further comprising: a flat bottom plate 12B disposed below the base 12A/12 see Figs 2, 3.  

Regarding claim 308. The radio frequency electrode assembly according to claim 7, wherein the flat bottom plate 12B and the heat conducting ring 42 are discretely provided.

Regarding claim 14. A plasma processing apparatus, comprising:  30a vacuum chamber; 10 a base 1212disposed downstream of the vacuum chamber, a first fluid trench (52 See Fig. 1 and [0044]) being provided inside the base, the first fluid passage 48, 50 being configured for connecting to a first fluid source;  21an electrostatic chuck 38 disposed on the base, the electrostatic chuck having a first supporting face for support a substrate; a focus ring 36 disposed peripheral to the electrostatic chuck; a heat conducting ring 42 disposed around the base, the heat conducting ring being 5disposed below the focus ring, the heat conducting ring enclosing at least part of the base, a second fluid passage being provided in the heat conducting ring, the second fluid passage being connected to a second fluid source, heat conduction being enabled between the heat conducting ring and the focus ring; and gas intake means (showerhead 56, gas source 63, gas line 66 see [0045] disposed at the top of the vacuum chamber, the gas intake means 10being configured for supplying a reactant gas into the vacuum chamber.

Regarding claim 2518. The plasma processing apparatus according to claim 14, wherein the plasma processing apparatus further comprises: a flat bottom plate 12B disposed below the base 12 , the flat bottom plate and the heat conducting ring 42 being interconnected;  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al (US 2008/0236749) in view of Koshiishi et al (US 7,882,800).

The teachings of Koshimizu et al were discussed above.
Koshimizu et al fails to teach


Regarding claim 3. The radio frequency electrode assembly according to claim 2, wherein the gap has a width greater than or equal to 0.5mm.  

Regarding claim 5. The radio frequency electrode assembly according to claims 1, further comprising: a coupling ring disposed between the focus ring and the heat conducting ring; a bottom grounding ring enclosing the heat conducting ring; a dielectric ring disposed between the bottom grounding ring and the heat conducting ring, the dielectric ring surrounding the heat 25conducting ring.  

Regarding claim 6. The radio frequency electrode assembly according to claim 5, wherein the material of the coupling ring is selected from aluminum oxide and quartz.  

The prior art of Koshiishi et al teaches a ring mechanism with a plurality of ring components. See Figs. 1, 4, 7, and 11. See col. 2 lines 11- 26 which teaches the materials of construction of the various rings/ring portions see quartz is recited as a favorable material as it is a known insulator and is able to withstand the harsh chemical physical environment of plasma processing. .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al (US 2008/0236749) in view of  Matsuo et al (US 2005/0279457).
The teachings of Koshimizu et al were discussed above.
Koshimizu et al fails to teach

Regarding claim 4. The radio frequency electrode assembly according to claim 2, wherein a thermal insulation material layer is filled in the gap, the material of the thermal insulation material 20layer being selected from Teflon, polyetherimide, polyether-ether-ketone, or polyimide.  

The prior art of Matsudo et al teaches a plasma processing apparatus where polyimide sheets are used to fill gaps between portions of ring members to act as an adhesive and to act as an insulator to prevent the release of processing gases onto to unwanted components of the ring and/or base see [0006], [0015], [0024], [0033], [0037]. Thus, it would have been obvious for one ordinary skill in the art at the time of the claimed invention to provide polyimide sheets to act as an adhesive to mate components of the base and/ring and to enhance pressure control as suggested by the prior art of Matsuo et al.

Claims 9-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al (US 2008/0236749).
The teachings of Koshimizu et al were discussed above.
Koshimizu et al fails to teach

Regarding claim 9. The radio frequency electrode assembly according to claim 1, wherein the second 20fluid passage includes N areas sequentially along the perimeter of the focus ring, where N is a natural number greater than or equal to 1; a first area of the second fluid passage being connected to a fluid inlet, the Nth area of the second fluid passage being connected to a fluid outlet, the second fluid source entering the second fluid passage via the fluid inlet and flowing 5out of the second fluid passage from the fluid outlet.  

Regarding claim 10. The radio frequency electrode assembly according to claim 9, wherein the distances from the tops of the second fluid passage to the bottom of focus ring vary in the N areas of the second fluid passage.  

Regarding claim 11. The radio frequency electrode assembly according to claim 9, wherein in the 10direction vertical to the first supporting face, the distances from the tops of the first till the N-l areas of the second fluid passage to the bottom of the focus ring sequentially decrease; and the distance from the top of the Nth area of the second fluid passage to the bottom of the focus ring is greater than the distance from the top of the N-1th area of the second fluid passage to the bottom of the focus ring.  

Regarding claim 1512. The radio frequency electrode assembly according to claim 9, wherein the cross section of the first till the Nt areas of the second fluid passage sequentially increase; the distances from bottoms of the first till the Nth areas of the second fluid passage to the bottom of the focus ring are identical; and the distances from the tops of the first till the Nth areas of the second fluid passage to the bottom of the focus ring sequentially decrease.  

t area of the second fluid passage being smaller than the size of the N-l area of the second fluid passage; the distances from the bottoms of the first till the Nth areas of the second fluid passage to the bottom of the focus ring are equal; and the distances 25from the tops of the first till the N-1th areas of the second fluid passage sequentially decrease, wherein the distance from the top of the Nth area of the second fluid passage is greater than the distance from the top of the N-11 area of the second fluid passage to the bottom of the focus ring.  
thermal insulation material 20layer being selected from Teflon, polyetherimide, polyether-ether-ketone, or polyimide.  

Regarding claim 15. The plasma processing apparatus according to claim 14, wherein the second fluid passage includes N areas sequentially along the perimeter of the focus ring, N being a natural number greater than or equal to 1; a first area of the second fluid passage being connected to a fluid inlet, the Nth area of the second fluid passage being connected to a fluid outlet, the 15second fluid source entering the second fluid passage via the fluid inlet and flowing out of the second fluid passage from the fluid outlet; the distances from the tops of the second fluid passage to the bottom of focus ring vary in the N areas of the second fluid passage.  

Regarding claim 16. The plasma processing apparatus according to claim 15, wherein the distances from the tops of the first till the N-1th areas of the second fluid passage to the bottom of the 20focus ring sequentially decrease; and the distance from the top of the Nth area of the second fluid passage to the bottom of the focus ring is greater than the distance from the top of the N-1t area of the second fluid passage to the bottom of the focus ring.  

Regarding claim 17. The plasma processing apparatus according to claim 15, wherein the cross section of the first till the Nth areas of the second fluid passage sequentially increase.

The number of areas of the fluid passage and/or along the rings are a matter of design choice and barring a showing of criticality would be determine without undue experimentation by one of .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al (US 2008/0236749) in view of Toriya et al (US 2014/0130743).
The teachings of Koshimizu et al were discussed above. Note Koshimizu et al teaches a sealing ring (O ring) 78 is [0069] but fails to teach sealing grooves.

The prior art of Toriya et al teaches a film forming apparatus where sealing grooves are illustrated with sealing grooves  267/268 see Figs. 8 and 10. The grooves help to mate the portions of the ring. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide sealing grooves as suggested by Toriya et al to enhance sealing the portions of the rings in the apparatus of Koshimizu et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nezu et al (US 7,678, 225) teaches a focus ring 12  with a main body 17 constructed of aluminum oxide,  quartz, or other known ceramics. See Fig. 2 where it is illustrated that the ring is made of a plurality of rings that have spaces therebetween.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716